                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


CHRISTOPHER MORGAN,

                 Plaintiff,

 vs.                                                   Civil Action No.: 3:17-cv-00045
                                                       Judge Norman K. Moon

ON DECK CAPITAL, INC.,

                Defendant.


                               Declaration of Ryan M. Donovan

       I, Ryan M. Donovan, declare as follows:

       1.      I am an attorney, admitted before this Court pro hac vice, and a partner at Hissam

Forman Donovan Ritchie, PLLC.

       2.      I make this declaration of my own personal knowledge, and if called as a witness,

would testify competently as to the matters set forth herein.

       3.      This is a putative class action alleging claims under the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. 227 et. seq.

       4.      According to the Court’s original Scheduling Order, the parties had until July 9,

2019, to (a) complete discovery and (b) submit motions for summary judgment.

       5.      On December 11, 2018, with more than six months remaining in the discovery

period and before either party had taken a deposition, Defendant OnDeck submitted a motion for

summary judgment supported by several declarations. The motion was limited to a single issue:

whether the dialing equipment used to place the call at issue qualifies as an “Automatic

Telephone Dialing System” (or “ATDS”) under the TCPA.
        6.     On December 26, 2018, the Plaintiff filed a response under Rule 56(d)

accompanied by an affidavit setting forth specific reasons why it was unable to “present facts

essential to justify its opposition” at that early stage. See ECF No. 38. Among other things, the

Plaintiff contended that he needed the opportunity to: (a) take the deposition of OnDeck’s

30(b)(6) representative; (b) take the deposition of at least one OnDeck employee who actually

places sales calls with the equipment at issue; and (c) obtain expert testimony concerning the

capabilities of OnDeck’s dialing system.

        7.     OnDeck agreed to provide the plaintiff with a little over three months, until April

11, 2019, to conduct discovery needed to respond to the early motion for summary judgment.

The Plaintiff, for his part, agreed to “negotiate in good faith with OnDeck concerning its

deadline to file a reply memorandum in support of summary judgment when the time comes,

should the discovery taken in the [three-month period] necessitate an extension for OnDeck.”

(Id. ¶ 7).

        8.     The parties also requested that, in order to accommodate discovery focused on

OnDeck’s motion, the deadlines for class certification disclosures and briefing be extended into

the summer of 2019. The Court subsequently entered a corresponding order. ECF No. 47. The

Court did not set any new deadlines for other discovery milestones or a new deadline for other

dispositive motions.

        9.     The idea behind OnDeck’s early motion for summary judgment, with which the

Plaintiff did not disagree at the time, was that it might be more efficient to focus discovery on

and brief a critical issue early in the case, before either party had to devote time and resources to

broader issues. Unfortunately, that has not proved to be the case.




                                                  2
       10.      The Plaintiff did conduct substantial discovery on the ATDS issue between

January and April 1, including two depositions in February, the scope of which was hotly

contested and required the Magistrate’s intervention. See ECF Nos. 42, 46- 47, 51, 54.

       11.      The Plaintiff also retained an expert to opine on the characteristics of OnDeck’s

dialing system. Although the schedule did not require the disclosure of the expert’s report prior

the filing of the Plaintiff’s response, the parties agreed to extend the Plaintiff’s response deadline

to April 12 so that OnDeck could get an advance copy of the expert’s report on April 1. The

Court entered an order consistent with that agreement. ECF No. 56.

       12.      In a phone call with OnDeck’s counsel on April 10, I learned for the first time that

OnDeck intends to hire its own expert on the ATDS issue, whose opinions will ostensibly be

included in OnDeck’s reply memorandum. OnDeck’s motion for summary judgment was not

supported by expert testimony. OnDeck’s attorney also notified me that OnDeck intends to file a

motion to strike the Plaintiff’s expert’s opinion. See Declaration of Ryan M. Donovan, attached

as Exhibit A.

       13.      As a result of these recent developments, the Plaintiff still “cannot present facts

essential to justify its opposition.” Fed. R. Civ. P. 56(d). Specifically, the Plaintiff must have the

opportunity to review the Defendant’s expert’s report and depose him, if necessary.

       14.      The Plaintiff’s request is not merely for delay, or to prejudice the Defendant, but

so that justice may be done.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                  3
/s/ Ryan McCune Donovan
Ryan M. Donovan, Pro Hac Vice
Hissam Forman Donovan Ritchie, PLLC
707 Virginia Street East, Suite 260
Charleston, WV 25301
mhissam@hfdrlaw.com
rdonovan@hfdrlaw.com




                                      4
